Appeals by defendants Land-man and Haff from two judgments (one as to each of them) of the County Court, Nassau County, both rendered June 2, 1977, convicting each of them of a violation of subdivision 3 of section 107 of the Civil Service Law, after a nonjury trial, and imposing sentences. Defendant Phears appeals from a judgment of the same court, rendered November 15, 1977, convicting him of a violation of the same statute, upon his guilty plea, and imposing sentence. By orders dated March 21, 1978, the Appellate Term, Ninth and Tenth Judicial Districts, reversed the judgments, on the law, and dismissed the indictments. On July 10, 1979 the Court of Appeals reversed the orders of the Appellate Term and remitted the cases to this court "for a review of the facts and questions of law not previously considered” (People v Haff, 47 NY2d 695, 700). Judgments affirmed. No opinion. The cases are remitted to the County Court, Nassau County, for further proceedings so that execution of the judgments may be commenced or resumed. Rabin, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.